Quinn, President.
The city of Jersey City levied two personal property assessments against the petitioner for *567the year 1938, based upon its supposed possession of taxable personalty at two locations in that city, one at Thirteenth street and the other at Warren street, the former in the sum of $275,000 and the latter, $160,000. Appeals from these assessments to the Hudson County Board of Taxation were dismissed.
The petitioner proved to our satisfaction at the hearing that it owned no property whatsoever in the respondent taxing district upon the assessing date. It operates storage tanks for hire at the locations referred to, for the warehousing of vegetable oils and molasses in bulk. The storage tanks and equipment are leased by the petitioner from the Delaware, Lackawanna and Western Bailroad, and from the American Sugar Company. Merchandise stored in the tanks does not belong to the petitioner. It is merely a bailee for hire. None of this proof was contradicted by the city at the hearing.
As personal property is subject to assessment only against the owner thereof, R. S. 54:4-1 (N. J. S. A. 54:4-1), no valid assessment is possible against petitioner. Petitioner is accordingly entitled to a judgment setting the assessments aside, as to it.